Citation Nr: 0105591	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  96-30 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for Crohn's 
disease (claimed as a stomach condition, internal bleeding 
and blood in urine and stool).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991.  He also had four months and twelve days of prior 
active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The RO determined that new and 
material evidence sufficient to reopen the claim for 
entitlement to service connection for Crohn's disease 
(claimed as a stomach condition, internal bleeding and blood 
in his urine and stool) had not been received.


FINDINGS OF FACT
1.  The RO confirmed the denial of service-connection for 
Crohn's disease in a December 1991 rating decision.  The 
veteran was notified in December 1991 and he did not file an 
appeal.  

2.  The evidence added to the record since the December 1991 
denial, to include the reports of private outpatient 
treatment from November 1981 to January 1993, bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or with evidence previously assembled is so 
significant it must be considered in order to decide fairly 
the merits of the claim.


CONCLUSION OF LAW

The evidence submitted since the December 1991 denial is new 
and material; thus, the requirements to reopen the claim of 
entitlement to service connection for Crohn's disease 
(claimed as a stomach condition, internal bleeding and blood 
in his urine and stool) have been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, service connection was previously denied for 
Crohn's disease in the initial rating decision, dated in 
August 1991.  The veteran was notified in August 1991 and he 
did not appeal that decision.  The August 1991 rating 
decision was confirmed in a December 1991 rating decision.  
The veteran was notified in December 1991 and he did not 
appeal that decision.  In September 1995 the veteran made 
claims for service connection for a stomach condition, 
internal bleeding and blood in his urine and stool.  The RO 
denied the veteran's claims for entitlement to service 
connection for a stomach condition, internal bleeding and 
blood in his urine and stool in an April 1996 rating 
decision.  The Board remanded this matter in March 2000 for 
the RO to readjudicate the veteran's claim for service 
connection for Crohn's disease (claimed as a stomach 
condition, internal bleeding and blood in his urine and 
stool) on the basis of finality.  Specifically, the RO was to 
determine whether the veteran had submitted new and material 
evidence to reopen the December 1991 rating decision of the 
RO.  In April 2000 the RO determined that new and material 
evidence sufficient to reopen the claim for entitlement to 
service connection for Crohn's disease (claimed as a stomach 
condition, internal bleeding and blood in his urine and 
stool) had not been received.

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A(a)(1)).  However, nothing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(f)).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

The Board has reviewed the evidence received into the record 
since the December 1991 rating decision and finds that new 
and material evidence has been received to reopen the claim 
for service connection for Crohn's disease (claimed as a 
stomach condition, internal bleeding and blood in his urine 
and stool).  

In the veteran's case, the evidence received into the record 
since the December 1991 rating decision includes his report 
of medical examination at enlistment, dated March 1983; his 
report of medical examination at demobilization, dated May 
1991; and reports of private outpatient treatment from 
November 1981 to January 1993.  The report of medical 
examination at enlistment, dated March 1983, and the report 
of medical examination at demobilization, dated May 1991, 
were previously of record.  However, the private treatment 
records dated, November 1981 to January 1993, showed the 
veteran's treatment for Crohn's disease prior to active 
service.  This evidence bears directly and substantially upon 
the specific matter under consideration, and was not 
considered by the RO when it made its rating decision in 
December 1991.  Moreover, it is so significant that it must 
be considered in order to decide fairly the merits of the 
claim.  This evidence therefore constitutes new and material 
evidence under 38 C.F.R. § 3.156(a), and the claim is thus 
reopened.


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for Crohn's 
disease (claimed as a stomach condition, internal bleeding 
and blood in his urine and stool) is reopened and to this 
extent only, granted.

REMAND

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).  This includes medical facts and 
principles, which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2000).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  The Secretary shall treat an 
examination or opinion as being necessary to make a decision 
on a claim if the evidence of record before the Secretary, 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).

A remand is necessary in order to determine whether the 
veteran's Crohn's disease increased in severity during 
service.  This determination is to be based on of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  

Accordingly, this case is REMANDED for the following:

1.  The claims folder should be made 
available to a VA gastroenterologist for 
review so that the veteran's entire 
medical history can be taken into 
consideration, and the gastroenterologist 
is asked to indicate that the claims 
folder has been reviewed.  An examination 
should be scheduled if necessary for the 
gastroenterologist to render an opinion.  

The gastroenterologist should render an 
opinion as to whether there was any 
sustained pathological change in the 
disease process during the veteran's 
service.  The gastroenterologist is to 
identify the clinical data used to 
support his conclusions.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 

